     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 1 of 31 Page ID #:1



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    WILLIAM M. ROLLINS (Cal. Bar No. 287007)
     Assistant United States Attorney
6    Terrorism and Export Crimes Section
     DAN G. BOYLE (Cal. Bar No. 332518)
7    Assistant United States Attorney
     Asset Forfeiture Section
8         1400 United States Courthouse
          312 North Spring Street
9         Los Angeles, California 90012
          Telephone: (213) 894-7407/2426
10        Facsimile: (213) 894-0142
          E-mail:   william.rollins@usdoj.gov
11                  daniel.boyle2@usdoj.gov

12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA

14

15                            UNITED STATES DISTRICT COURT

16                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

17                                  WESTERN DIVISION

18   UNITED STATES OF AMERICA,                NO.   2:21-cv-2438

                Plaintiff,                    CIVIL COMPLAINT
19
                      v.                      18 U.S.C. § 1956(b)(1)
20
     SEYED ZIAEDDIN TAHERI ZANGAKANI,         [F.B.I.]
21
     SAEED TORAB ABTAHI; ABBAS AMIN;
22   ISSA SHAYEGH; MOJTABA DEHGHANI;
     SARA SABRI; REZA KARIMI; SHANTIA
23   CHUPRA; SALIM HENAREH; AND
     KHALIL HENAREH;
24
                Defendants.
25

26

27
          The United States of America brings this claim against the
28
     defendants described more particularly below, and alleges as follows:
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 2 of 31 Page ID #:2



1                            NATURE OF ACTION AND PARTIES

2         1.    This is an action seeking a money laundering monetary

3    penalty pursuant to 18 U.S.C. § 1956(b)(1).

4         2.    The plaintiff is the United States of America (“plaintiff”

5    or the “government”).

6         3.    The defendants are:

7               a.    SEYED ZIAEDDIN TAHERI ZANGAKANI(“ZANGAKANI”)

8               b.    SAEED TORAB ABTAHI (“ABTAHI”)

9               c.    ABBAS AMIN (“AMIN”)

10              d.    ISSA SHAYEGH (“SHAYEGH”)

11              e.    MOJTABA DEHGHANI (“DEHGHANI”)

12              f.    SARA SABRI (“SABRI”)

13              g.    REZA KARIMI (“KARIMI”)

14              h.    SHANTIA CHUPRA (“CHUPRA”)

15              i.    SALIM HENAREH (“HENAREH”), and

16              j.    KHALIL HENAREH (“KHALIL”)

17                              JURISDICTION AND VENUE

18        4.    This Court has jurisdiction over this matter under 28

19   U.S.C. §§ 1331, 1345, and 1355.

20        5.    Venue lies in this District pursuant to 28 U.S.C.

21   § 1391(b)(2), because a substantial part of the events or omissions

22   giving rise to this claim occurred in this District.

23                               STATUTORY BACKGROUND

24        6.    The International Emergency Economic Powers Act (“IEEPA”)

25   authorizes the President to deal with “unusual and extraordinary

26   threat[s] . . . to the national security, foreign policy, or economy

27   of the United States” by declaring a national emergency with respect

28   to such threats.     50 U.S.C. § 1701(a).     Since 1979, and through the

                                             2
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 3 of 31 Page ID #:3



1    present day, U.S. presidents have repeatedly declared that the

2    actions and policies of the Government of Iran (“GOI”) pose a threat

3    to the United States’ national security including, among other

4    actions, the GOI’s pursuit of nuclear weapons and its sponsorship of

5    terrorism.

6         7.    Section 1705 of the IEEPA defines the scope of unlawful

7    activity under the statute: “[i]t shall be unlawful for a person to

8    violate, attempt to violate, conspire to violate, or cause a

9    violation of any license, order, regulation, or prohibition issued

10   under this title.”     50 U.S.C. § 1705(a).      It also provides a criminal

11   penalty for anyone who, among other things, willfully conspires to

12   commit any of the unlawful acts described in Section 1705(a).            See

13   id. § 1705(c).

14        8.    Since 1979, the United States has adopted a series of

15   statutes, executive orders, and regulations designed to check the

16   national security threat posed by the GOI’s policies and actions,

17   including the Iranian Transactions and Sanctions Regulations

18   (“ITSR”), 31 C.F.R. Part 560, and the Iranian Financial Sanctions

19   Regulations (“IFSR”), 31 C.F.R. Part 561.         The ITSR target, among

20   other things, exports from the United States or by U.S. persons for

21   the benefit of Iran.

22        9.    Section 560.204 of the ITSR prohibits, among other things,

23   “the exportation, reexportation, sale, or supply, directly or

24   indirectly, from the United States, or by a United States person,

25   wherever located, of any goods, technology, or services to Iran or

26   the Government of Iran.”      § 560.204.    Similarly, the ITSR prohibits

27   the reexportation from a third country, directly or indirectly, by a

28   person other than a United States person, of any goods, technology,

                                             3
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 4 of 31 Page ID #:4



1    or services that have been exported from the United States if

2    undertaken with knowledge that the reexportation is intended

3    specifically for Iran or the Government of Iran.          See § 560.205.       The

4    ITSR provides that the transfer of funds, directly or indirectly,

5    from the United States by a U.S. person to Iran or the Government of

6    Iran is a prohibited export, re-export, sale, or supply of services

7    to Iran or the Government of Iran.          See § 560.427(a).

8         10.   In addition, section 560.203 of the ITSR states that “any

9    transaction on or after the effective date [meaning 1979] that evades

10   or avoids, has the purpose of evading or avoiding, causes a violation

11   of, or attempts to violate any of the prohibitions set forth in this

12   part is prohibited,” and that “[a]ny conspiracy formed to violate any

13   of the prohibitions set forth in this part is prohibited.”

14        11.   The IFSR, which were enacted in part under the authority of

15   IEEPA, implement, among other things, a series of legislative and

16   executive steps taken to attempt to restrict the Government of Iran,

17   its Islamic Revolutionary Guard Corps’, or any of its agents or

18   affiliates access to U.S. currency, including (i) the National

19   Defense Authorization Act for Fiscal Year 2012 (the “NDAA”), which

20   allowed for sanctions to be imposed on foreign financial institutions

21   that were determined by the Secretary of Treasury to knowingly have

22   conducted or facilitated significant financial transactions with the

23   Central Bank of Iran or a designated Iranian financial institution,

24   and (ii) the subsequently enacted Iranian Threat Reduction and Syria

25   Human Rights Act of 2012 (“ITRA”), which further restricted Iran’s

26   access to its oil proceeds, for example, by directing that sanctions

27   should be imposed on foreign financial institutions that did not

28   restrict the use of Iranian oil proceeds to fund bi-lateral trade

                                             4
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 5 of 31 Page ID #:5



1    (i.e., trade between the institution’s host country and Iran).            See

2    31 C.F.R. Part 561.

3         12.    Any conspiracy formed to violate the IFSR is prohibited by

4    31 C.F.R. § 561.701(b).

5                                 FACTUAL ALLEGATIONS

6         A.     Background on Iranian Sanctions Avoidance

7         13.    Iran uses front and shell companies 1 to exploit financial

8    systems around the world to generate revenue and transfer funds in

9    support of terrorist groups, ballistic missile development, human

10   rights abuses, support for the Syrian regime, and other destabilizing

11   actions targeted by U.S. sanctions.

12        14.    Iran uses exchange houses and trading companies in other

13   countries to act as money transmitters to process funds transfers

14   through the United States which are not authorized by the U.S. Office

15   of Foreign Assets Control (“OFAC”). 2

16        15.    Iranian actors use front and shell companies around the

17   world to procure technology and services in order to evade sanctions,

18   thereby obtaining goods and services related to currency

19   counterfeiting, dual-use equipment (meaning equipment having both

20   civilian and military applications), and the commercial aviation

21   industry.    Iran-related actors have attempted to purchase printing

22   machinery and raw materials to print counterfeit bank notes in

23   support of the Islamic Revolutionary Guards Corps’ Quds Force (“IRGC-

24
          1 “Front” or “shell” companies are commonly used to inhibit the
25   identification of controlling owners and/or members of another
     company or organization, often for the purpose of frustrating law
26   enforcement’s investigation of illicit transactions.
          2 OFAC is a U.S. government agency component of the United
27
     States Treasury Department that administers and enforces economic and
28   trade sanctions in support of U.S. national security and foreign
     policy.
                                        5
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 6 of 31 Page ID #:6



1    QF”), an extraterritorial paramilitary force.         Iran-related actors

2    frequently use intermediary companies to obfuscate both the true

3    purchaser and the final recipient of goods and services.

4         B.    Background on the Defendants’ Control of, and Association
                with, Currency Exchange Businesses in Canada and the U.A.E.
5
          16.   ZANGAKANI, ABTAHI, SHAYEGH, HENAREH, and KHALIL have each
6
     owned or been employed by companies in Canada and/or the U.A.E. that
7
     are associated with money services businesses in Iran:
8
                a.    Rosco Trading LLC (“ROSCO TRADING”) is a company based
9
     in the U.A.E. that purports to assist Canadian suppliers with the
10
     purchase of products, raw materials, heavy industrial equipment, and
11
     special machinery.     ZANGAKANI owns 5% of ROSCO TRADING.
12
                b.    Rosco Trading International Ltd. (“ROSCO INTL”) is a
13
     currency exchange business located in Toronto, Canada, which provides
14
     exchange services for at least 40 international currencies.
15
                c.    ROSCO INTL is co-located with and does business as
16
     Persepolis International Ltd. (“PERSEPOLIS”), a registered Money
17
     Services Business (“MSB”) in Canada.
18
                d.    HENAREH owns 44% of ROSCO TRADING, and is the
19
     principal and president of ROSCO INTL. HENAREH is also the president
20
     of PERSEPOLIS.
21
                e.    KHALIL serves as a compliance and operations employee
22
     for ROSCO INTL. KHALIL was the Information Technology and Operations
23
     Manager for PERSEPOLIS, and KHALIL also registered and operated web
24
     domains for PERSEPOLIS, among other companies.
25
                f.    ABTAHI is a national of Canada and Iran and serves as
26
     the Vice President of ROSCO INTL.       In August of 2018, ROSCO INTL
27
     announced on its webpage that, due to “added sanctions pressures,”
28

                                             6
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 7 of 31 Page ID #:7



1    ROSCO INTL would not accept any money transfer requests to or from

2    Iran “until further notice.”

3                g.   SHAYEGH is a citizen of Iran and is a foreign currency

4    “specialist” for PERSEPOLIS.

5                h.   ROSCO TRADING shares a physical address with Rosco

6    Investment International LLC (“ROSCO INVESTMENT”) in the U.A.E.

7    Collectively, ROSCO TRADING, ROSCO INTL, PERSEPOLIS, and ROSCO

8    INVESTMENT, are hereinafter referred to as the “ROSCO ENTITIES.”

9                i.   Although ROSCO INVESTMENT’s website –

10   “roscoinvestment.com” – is no longer active, KHALIL was the

11   registrant contact, technical contact, administrative contact, and

12   billing contact for the ROSCO INVESTMENT domain name.

13               j.   KARIMI is an employee of a money exchange in the

14   U.A.E. and provided advice to ZANGAKANI and the ROSCO ENTITIES

15   regarding how to evade sanctions on Iran.

16        C.     The ROSCO ENTITIES’ Association with ROSCO EX in Iran

17        17.    KHALIL registered a website for an Iranian currency

18   exchange business, Rosco Exchange (“ROSCO EX”), which publicly

19   displays and advertises the “Rosco,” “Persepolis,” and “Henareh”

20   names.

21        18.    ROSCO EX is located in Tehran, Iran.

22        19.    KHALIL is the “listed registrant” of the ROSCO EX website

23   “sarafipersepolis.ir.” 3    The domain holder for the ROSCO EX website

24   is the “Payam Avarane Khorshid Company” located in Shiraz, Iran.               The

25   company’s online profile publicly references ROSCO EXCHANGE,

26   PERSEPOLIS, and HENAREH.

27

28
          3   The internet country extension for Iranian websites is “.ir”.
                                          7
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 8 of 31 Page ID #:8



1         20.    The ROSCO EX domain subscriber contact information shares a

2    telephone number and address with ROSCO INTL and PERSEPOLIS in

3    Canada.

4         D.     Background on Additional Coconspirators and Petrochemical
                 Companies in Iran
5
          21.    AMIN is a citizen of Iran and the Credit Finance Manager
6
     for Iran-based Supplying Petrochemical Industries Part Equipment and
7
     Chemical Engineering Company (“SPEC”).
8
          22.    SABRI is a “Commercial Expert” for Compressor Tech Trading
9
     (“COMPRESSOR TECH”), a company purportedly based in the U.A.E. but
10
     that actually operates in Iran, as detailed further below.
11
          23.    DEHGHANI is a citizen of Iran and an employee within the
12
     financial department of Iran-based Fateh Sanat Kimia (“FATEH SANAT”).
13
          E.     ZANGAKANI, HENAREH, and SHAYEGH were Linked to a California
14               Business that Illegally Transferred Money to Iran in 2003

15        24.    Beginning in 1999, HENAREH served as President of

16   Persepolis Financial Services, Inc. (“PERSEPOLIS FINANCIAL”), a

17   corporation based in Encino, California and incorporated on August 6,

18   1999.     In 2003, SHAYEGH, the vice president of PERSEPOLIS FINANCIAL,

19   was convicted in Los Angeles County Superior Court of violating

20   Section 1823 of the California Financial Code for transmitting money

21   to Iran.

22        25.    The year before SHAYEGH’s conviction, a California state

23   law enforcement undercover officer (“UC”) contacted PERSEPOLIS

24   FINANCIAL at its publicly listed telephone number in Encino.            The UC

25   spoke with ZANGAKANI.

26        26.    During the call, ZANGAKANI told the UC how to

27   surreptitiously send money from the United States to Iran and

28   provided the UC with an Iranian currency to U.S. dollar exchange

                                             8
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 9 of 31 Page ID #:9



1    rate.     ZANGAKANI also directed the UC to PERSEPOLIS FINANCIAL in

2    Encino, where the UC ultimately met SHAYEGH in-person.

3         F.      Defendants Were Aware of And Discussed Iranian Sanctions
                  and How to Facilitate Sanctions Violations after SHAYEGH’s
4                 2003 Conviction

5         27.     Defendants continued to discuss and arrange U.S. dollar

6    transactions on behalf of Iran after SHAYEGH’s 2003 criminal

7    conviction.

8         28.     On January 17, 2012, ZANGAKANI and SHAYEGH communicated

9    about “American Hawalas/ Transactions” from an employee of ROSCO

10   INTL.     The email indicated that ZANGAKANI would be “introduced” to

11   “American customers” and provided instructions on how to calculate

12   the Toman rate, a superunit of the official currency of Iran, the

13   Rial, and how to add a Toman fee for American transactions. 4

14        29.    On August 8, 2012, ZANGAKANI emailed SHAYEGH a copy of an

15   invoice for a U.S.-dollar payment made on behalf of an Iranian

16   company for gas and oil:

17               a.   In particular, ZANGAKANI forwarded a request from a

18   U.A.E. trading company 5 for an “invoice” on “letterhead” that would

19   enable the trading company “to arrange [for] the transfer of funds

20   directly to your account.”

21               b.   The email included a commercial invoice from OIL

22   COMPANY 1, an Iranian oil and gas company, in the amount of

23   $343,516.46 of “Gas Oil – Type – A” and “Gas Oil – Type – B” for a

24   shipment from Erbil, Iraq to Heraat, Afghanistan.

25
          4 One toman is equivalent to ten rials, which are the official
26   currency of Iran.
          5 U.A.E. trading companies are often used by individuals and
27
     entities acting on behalf of Iran to send and receive U.S. dollar
28   payments because U.S. dollars cannot be wired directly to Iran as a
     result of economic sanctions.
                                        9
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 10 of 31 Page ID #:10



1          30.    On May 14, 2014, ZANGAKANI sent SHAYEGH business cards (in

2     Farsi and in English) identifying SHAYEGH as the “International

3     Specialist of the Foreign Currency” for PERSEPOLIS.          In addition to

4     offices in Toronto and Dubai, SHAYEGH’s business cards stated that

5     PERSEPOLIS has an office in Tehran, Iran. 6

6          31.    On June 18, 2012, KARIMI and ZANGAKANI discussed how to

7     surreptitiously transfer funds from Iran to accounts in Canada and

8     evade economic sanctions, including under IEEPA and ITSR.           In those

9     communications, KARIMI identified two important factors that would

10    help disguise any transfer:

11                a.   According to KARIMI, if the transfer was initiated

12    from a suspicious sender and the amount exceeded $40,000, the bank

13    would block the transaction and investigate the sender and the

14    receiver.    KARIMI advised ZANGAKANI to keep the amount below the

15    $40,000 threshold and to use a reliable sender.

16                b.   KARIMI also provided ZANGAKANI with instructions on

17    how to describe the senders and beneficiaries in fund transfers.                If

18    the person sending the money did so on behalf of a currency exchange

19    entity, KARIMI recommended that ZANGAKANI describe the person as the

20    “father” of the account holder.       Moreover, KARIMI advised ZANGAKANI

21    to state that the funds were transferred from any country other than

22    Iran because sanctions would create problems if the transfers

23    declared that the funds were provided from Iran.

24

25

26
           6 In 2014, ZANGAKANI     and SHAYEGH also exchanged an email about a
27    U.S. dollar transfer into     the Central District of California. On
      March 10, 2014, ZANGAKANI     emailed SHAYEGH a Western Union receipt for
28    a $5,000 transfer from an     individual in the U.A.E. to a person in Los
      Angeles.
                                             10
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 11 of 31 Page ID #:11



1          32.   On December 12, 2012, ABTAHI sent ZANGAKANI an email

2     attaching an OFAC publication that provided an overview of OFAC

3     regulations involving sanctions against Iran. The document was

4     titled, “What You Need To Know About U.S. Economic Sanctions.”

5                a.     In the email, ABTAHI directed ZANGAKANI to the top of

6     page 4 of the attachment, which displayed a list of several Iranian

7     companies determined to be the Government of Iran, as defined in 31

8     C.F.R. § 560.304.

9                b.     The list of companies included NPC INTERNATIONAL

10    LIMITED (“NPC”) and the PETROCHEMICAL COMMERCIAL COMPANY (“PCC”),

11    including its affiliates; NPC and PCC are both energy companies based

12    in Iran.   Additionally, the top of page 4 included a paragraph

13    detailing 31 C.F.R. Part 535, the Iranian Assets Control Regulations.

14         33.   ZANGAKANI forwarded ABTAHI’s December 12, 2012 email to

15    AMIN who, as noted above, is an employee of the Iranian petrochemical

16    company SPEC. 7

17         34.   On June 4, 2013, ABTAHI emailed ZANGAKANI a U.S. Department

18    of the Treasury website link and stated in Farsi, “look at this

19    chart.   It’s new.”    The link provided a U.S. Treasury PDF document

20    titled, “The Execution of Imam Khomeini’s Order (“EIKO”),

21    International Financial Network,” which was described as a major

22    network of front companies controlled by Iranian government

23    leadership and tasked with evading U.S. sanctions.          According to the

24    PDF, the stated purpose of the network is to generate and control

25    massive, off-the-books investments, shielded from the view of the

26    Iranian people and international regulators.

27

28         7 SPEC is a “subsidiary” of Iran’s PCC, and ROSCO INVESTMENT
      performs financial services on behalf of SPEC.
                                        11
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 12 of 31 Page ID #:12



1            35.   On July 19, 2016, ABTAHI sent ZANGAKANI an email with an

2     attachment and stated, “Please see after page 35.          This became

3     effective after June 16, 2010.”       The attachment was OFAC’s Specially

4     Designated Nationals and Blocked Persons List (“SDN”) list.            Page 35

5     of the document was the start of Iranian companies added to the OFAC

6     SDN list on June 16, 2010.       The heading for the list was highlighted

7     in yellow.        Beginning on page 37, multiple Iran-based companies were

8     highlighted, including the NATIONAL IRANIAN OIL COMPANY (“NIOC”) and

9     PCC.

10           36.   On July 19, 2016, ZANGAKANI forwarded a U.S. Department of

11    Treasury link for OFAC enforcement regarding NPC and PCC to AMIN at

12    SPEC.

13           G.    Defendants Transferred Millions of U.S. Dollars to Malaysia
                   on Behalf of Iranian Oil Companies
14
             37.   Between April and August of 2012, ZANGAKANI and AMIN used
15
      ROSCO TRADING to send eleven wire transfers totaling approximately
16
      $20 million to International Oil Design and Construction (“IODC”) in
17
      Malaysia. 8 The correspondent bank that processed the U.S. dollar
18
      transaction was Standard Chartered Bank in New York.
19
             38.   These U.S. dollar transfers were executed on behalf of two
20
      Iranian oil companies:       SPEC, where AMIN served as the credit
21
      manager, and Oil Industries Engineering & Constructions (“OIEC”),
22
      which is based in Tehran, Iran.
23
                   a.     On April 23, 2012, AMIN emailed ZANGAKANI about
24
      “payment splits for IODC.”       AMIN stated, “Pls find attached the
25
      invoice for transfer of USD 2 mln.”        The email included an attachment
26

27

28           Online news publications describe IODC as a unit of the Oil
             8
      Design and Construction Company group of Iran.
                                        12
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 13 of 31 Page ID #:13



1     for an IODC invoice of $2,000,000.        The listed customer/payee was

2     ROSCO TRADING LLC.

3                b.    AMIN’s email to ZANGAKANI included a forwarded

4     discussion between AMIN and the IODC Managing Director about how best

5     to send funds to IODC:

6                      i.    In the forwarded message, AMIN told IODC’s

7     managing director that “[we’ve] received orders to transfer some

8     funds to yr good company, we would like to know how to split the

9     amount (max. payable for each payment) in order to not create any

10    possible problems for you.”

11                     ii.   IODC’s managing director responded, “[w]e can

12    receive any amount only if it is justified by an invoice. Please be

13    kind enough to send us the exact amount and the name of the

14    transferring company so that we then issue invoices to that company.

15    I suggest to send the funds in different amounts between 2 million

16    and 10 million.”

17                     iii. On April 24, 2012, ROSCO TRADING LLC sent

18    $2,000,000 to IODC via wire transfer. 9

19               c.    On November 1, 2012, ZANGAKANI received an email

20    attaching a spreadsheet with a tab titled, “Rosco Investment

21    International LLC, Statement of Account.”         The spreadsheet described

22    multiple apparent wire transfers, including a wire sent on April 24,

23    2012, to “IDOC [sic] SDN BHD.” 10      According to the spreadsheet, the

24

25         9 On information and belief, all U.S. dollar-denominated
      transfers described herein occurred from within the United States to
26    places outside the United States, or through the use of U.S. dollar-
      denominated correspondent banking accounts.
27
           10 “Berhad” is a suffix used in Malaysia to identify a public

28    limited company. The suffix “Sendirian Berhad (SDN BHD)” identifies
      a private limited company.
                                         13
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 14 of 31 Page ID #:14



1     original April 24, 2012 wire transfer amount was listed as 7,397,600

2     U.A.E. Dirhams (“AED”), which equated to $2 million United States

3     Dollars (“USD”).      The transfer included a .90% transfer fee.

4                 d.   Between April 24, 2012 and August 2, 2012, IODC

5     received a total of 11 wire transfers from ROSCO TRADING LLC which

6     aggregated to $20,089,750.

7                 e.   In addition, ROSCO TRADING sent $6,000,000 to IODC on

8     behalf of two Iranian oil companies:        SPEC and OIEC.

9                      i.     In particular, on October 11, 2012, AMIN sent an

10    email to ZANGAKANI titled “Fw: Service Invoice - SPEC.”           AMIN stated,

11    “Pls find attached the required invoices.”

12                     ii.    The email attached four IODC commercial invoices

13    for “piping material” in the amount of $6,000,000.          The listed

14    “customer” was OIEC with an address in Tehran, Iran.

15    In another email forwarded to ZANGAKANI later that same day, AMIN

16    asked the managing director of IODC in Malaysia to issue the invoice

17    to a different entity instead of the “existing” company.

18                f.   In his email, AMIN attached new signed invoices for

19    the $6,000,000 purchase matching the prior invoices except for the

20    customer.    The new invoices removed OIEC, its address in Tehran, and

21    deleted any mention of ROSCO TRADING LLC in the description block,

22    replacing the “customer” with a different entity, HAMILTON FAHO

23    TRADING (“HAMILTON FAHO”), purportedly located outside of Iran.

24                g.   HAMILTON FAHO is located in the U.A.E.         In July of

25    2012, a Mashreq Bank employee sent ZANGAKANI a letter describing

26    ZANGAKANI as HAMILTON FAHO’s “authorized representative.”

27         39.    HAMILTON FAHO sent approximately $10,000,000 USD between

28    October 11, 2012 and December 10, 2012 to IODC (including a total of

                                             14
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 15 of 31 Page ID #:15



1     $6,000,000 between December 5 and December 10, 2012).           The

2     transactions were sent from HAMILTON FAHO’s Emirates NBD account in

3     the U.A.E. to IODC’s account in Malaysia.         The correspondent U.S.

4     dollar transaction was processed by Standard Chartered Bank in New

5     York.

6          H.    The ROSCO ENTITIES Send Over $300 Million from the U.A.E.
                 to Exchange Houses and MSBs in the West
7
           40.   Between August 2011 and January 2014, defendants used ROSCO
8
      TRADING to send at least 696 wire transfers totaling over $208
9
      million to different exchange houses and MSB services around the
10
      world.
11
           41.   Of the $208 million in wire transfers, $59,930,712 was sent
12
      between two of the ROSCO ENTITIES -- in particular, from ROSCO
13
      TRADING in the U.A.E. to ROSCO INTL in Canada.          Moreover, despite
14
      descriptions of ROSCO TRADING on U.A.E.-based websites as
15
      specializing in “engines” and “industrial plant equipment and spare
16
      parts,” ROSCO TRADING identified the purpose of almost all of the
17
      wire transfers during this period as “invest[ing] in [the] financial
18
      market.”
19
           42.   Defendants, using the ROSCO ENTITIES, also sent millions of
20
      dollars into the United States.       Between November 2011 and April
21
      2014, for example, ROSCO INTL sent 69 wire transfers totaling
22
      $1,664,062 to individuals, telecommunication companies, private
23
      businesses, and an exchange house in the United States.           Similarly,
24
      between January 2012 and continuing through August 2013, ROSCO
25
      TRADING wired $4.3 million into the United States; ROSCO TRADING sent
26
      funds to many of the same entities that received money from ROSCO
27
      INTL, as well as EXCHANGE HOUSE 1, a money services business based in
28

                                             15
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 16 of 31 Page ID #:16



1     Woodland Hills, and an escrow company based in Beverly Hills, within

2     the Central District of California.

3          43.   In order to circumvent U.S. sanctions, Iranian-based

4     government agencies, businesses, and individuals frequently transfer

5     funds surreptitiously from Iran to the U.A.E. before sending money to

6     third-party exchange houses and MSBs in countries such as Canada,

7     Australia, Great Britain, New Zealand, and the United States.

8          44.   On information and belief, the ROSCO ENTITIES were shell

9     entities used solely for the purposes of facilitating IEEPA- and

10    ITSR-violative transactions. As described herein, the transfer of

11    substantial assets between two of the ROSCO ENTITIES, as well as the

12    ROSCO ENTITIES’ surreptitious U.S. dollar transfers to other

13    countries on behalf of Iranian oil companies, is consistent with

14    patterns of Iranian sanctions avoidance and money laundering in

15    furtherance of the same.

16         I.    Defendants Used a Front Company to Secretly Buy Two Oil
                 Tankers on Behalf of Iran in 2012
17
           45.   On March 14, 2013, the United States imposed sanctions on a
18
      Greek businessman (“BUSINESSPERSON A”).        According to the Treasury
19
      publication, BUSINESSPERSON A repeatedly helped Iran evade U.S.
20
      sanctions by laundering Iranian funds to purchase multiple oil
21
      tankers and disguising the Iranian origin of oil transported on the
22
      vessels.
23
           46.   Specifically, BUSINESSPERSON A served as president of
24
      SHIPPING COMPANY 1 and used his shipping company, as well as several
25
      front companies, to purchase oil tankers while disguising the fact
26
      that the tankers were being purchased on behalf of the National
27
      Iranian Tanker Company (“NITC”).       BUSINESSPERSON A’s front companies
28

                                             16
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 17 of 31 Page ID #:17



1     obscured the fact that the vessels, which are capable of carrying

2     roughly $200 million of oil per shipment, are the property of the

3     Iranian government.     Another front company, SHIPPING COMPANY 2,

4     operated the vessels that BUSINESSPERSON A and SHIPPING COMPANY 1

5     purchased on behalf of NITC with the aim of loading them with Iranian

6     oil supplied by the National Iranian Oil Company (“NIOC”).

7          47.   Two of the oil tankers acquired by BUSINESSPERSON A on

8     behalf of NITC were the “OCEAN PERFORMER” and the “ZAP,” both of

9     which were Liberian-flagged ships.        The OCEAN PERFORMER’s

10    International Maritime Organization (“IMO”) number - a unique

11    identifier for ships, registered ship owners, and management

12    companies – was 9013749.      The ZAP’s IMO number was 9005235. 11

13         48.   In 2012, certain of the Defendants, including HENAREH,

14    KHALIL, ZANGAKANI, and AMIN, used a front company to acquire these

15    exact same vessels (the OCEAN PERFORMER and the ZAP) from

16    BUSINESSPERSON A on behalf of SPEC in Iran.

17         49.   Defendants KHALIL and HENAREH executed the acquisition of

18    the OCEAN PERFORMER and the ZAP using a Hong Kong-based front company

19    called TOTAL EXCELLENCE LIMITED (“TOTAL EXCELLENCE”). 12

20         50.   ZANGAKANI and AMIN also used TOTAL EXCELLENCE and ROSCO

21    INVESTMENT to secretly facilitate the U.S. dollar transactions with

22    BUSINESSPERSON A on behalf of SPEC in Iran.         For example:

23

24         11 According to the IMO, ship identification numbers were adopted
      to enhance maritime safety, pollution prevention, and to facilitate
25    the prevention of maritime fraud. IMO numbers remain unchanged upon
      transfer of a ship to other flags and are inserted into the ship’s
26    certificates; in other words, the IMO number is never reassigned to
      another ship and is shown on the ship’s certificates.
27
           12 According to an annual income return document prepared by a

28    Hong-Kong based CPA in 2014, HENAREH served as the “director” of
      TOTAL EXCELLENCE LIMITED.
                                         17
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 18 of 31 Page ID #:18



1                a.    On August 13, 2012, BUSINESSPERSON A emailed ZANGAKANI

2     with information regarding a bank account in Athens, Greece capable

3     of accepting U.S. dollar wire transfers.         ZANGAKANI then forwarded

4     this information to AMIN at SPEC.       AMIN responded and stated, “We’ll

5     correct our letter to you with USD A/C number.”

6                b.    On August 23, 2012, BUSINESSPERSON A emailed ZANGAKANI

7     and told him that BUSINESSPERSON A’s Athens-based bank was cross-

8     checking the source of funds being wired into the account by TOTAL

9     EXCELLENCE LIMITED.

10               c.    In response, ZANGAKANI wrote to BUSINESSPERSON A with

11    a description of TOTAL EXCELLENCE LIMITED’s purported business

12    operations; in particular, ZANGAKANI claimed that TOTAL EXCELLENCE

13    LIMITED was a “global company in the construction machinery industry”

14    that supplied “heavy equipment brands.”        ZANGAKANI also claimed that

15    TOTAL EXCELLENCE LIMITED invested in construction and transportation

16    businesses, including a “shipping fund” to acquire an oil tanker.

17               d.    Over the next several days, ZANGAKANI and

18    BUSINESSPERSON A exchanged emails regarding invoices that ZANGAKANI

19    needed to provide to his “bank of china” for the U.S. dollar wire

20    transfers for the two oil tankers.

21               e.    On August 28, 2012, BUSINESSPERSON A emailed ZANGAKANI

22    two invoices (on SHIPPING COMPANY 1 letterhead) for the purchase of

23    the following two oil tankers:       (1) the YIOMARAL, with IMO Number

24    9005235 (the number assigned to the ZAP) and a total purchase price

25    of $26,150,000; and the OLYMPIC LOYALTY, with IMO Number 9013749 (the

26    number assigned to the OCEAN PERFORMER) and a total purchase price of

27    $25,500,000. Plaintiff alleges on information and belief that the

28    names of the ZAP and the OCEAN PERFORMER were changed (to YIOMARAL

                                             18
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 19 of 31 Page ID #:19



1     and OLYMPIC LOYALTY, respectively) in an attempt to disguise the

2     transfer.    According to the invoices, TOTAL EXCELLENCE would wire an

3     initial payment of $942,200 USD as part of the acquisition of the

4     OLYMPIC LOYALTY, and an initial payment of $1,212,800 USD as part of

5     the acquisition of the YIOMARAL.

6                 f.   On September 7, 2012, ZANGAKANI received an email with

7     a spreadsheet regarding ROSCO INVESTMENT’s “statement of account” for

8     SPEC (among other transactions).       The spreadsheet included an August

9     13, 2012 line item indicating that the SPEC account was debited

10    “2,155,000.00,” the exact combined total U.S. dollar value of the

11    initial payments wired to BUSINESSPERSON A for the two oil tankers

12    above.

13         J.     Defendants Create New Front Companies in the U.A.E. on
                  Behalf of Iran
14
           51.    The defendants, including ZANGAKANI and SABRI, among
15
      others, discussed the creation of two additional front companies in
16
      the U.A.E. – COMPRESSOR TECH and EXPROM - to conduct additional U.S.
17
      dollar transactions on behalf of Iran.
18
           52.    Despite being purportedly located in the U.A.E., COMPRESSOR
19
      TECH and EXPROM operated in conjunction with the ROSCO ENTITIES and
20
      were in fact designed to be used as front companies to disguise
21
      transactions on behalf of Iran.       For example:
22
                  a.   On June 8, 2014, SABRI, a COMPRESSOR TECH employee
23
      emailed ZANGAKANI and asked him to “[r]efer to [the] confirmation of
24
      [the] managing director,” and to “note” that “we’re going to add
25
      Rosco’s address, tell numbers and fax numbers as below in Compressor
26
      tech’s letterhead & our electronic signature pls confirm.”            SABRI
27
      also asked ZANGAKANI to “provide 2 sim cards for us (not credit sim
28

                                             19
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 20 of 31 Page ID #:20



1     cards) with roaming in Iran for unlimited duration as soon as

2     possible; we need sim cards that Etisalat issues bill monthly.” 13

3                  b.   Within the email, SABRI indicated that the new address

4     for COMPRESSOR TECH would be the same address used by ROSCO TRADING

5     and ROSCO INVESTMENT in the U.A.E.

6                  c.   On June 10, 2014, SABRI emailed ZANGAKANI again and

7     stated, “Further to our conversation as I explained inserting Rosco’s

8     address in our letter head is ok and doesn’t make problem for no one,

9     even current address on our letter head is related to another co.”

10                 d.   Two weeks later, on June 24, 2014, SABRI emailed

11    ZANGAKANI again and asked him to “note we announced relocation of

12    Compressor tech trading as following email to all business partners.”

13    SABRI asked ZANGAKANI to please “give necessary notice to your

14    operator” when “our partners” call a specific telephone number and

15    “ask[] to talk with someone is compressor tech trading [sic].”

16                 e.   SABRI also warned ZANGAKANI not to “release [that]

17    we’re not there and we locate in Iran,” because “all of suppliers

18    supply sanctioned goods and they don’t know anything about Iran at

19    all.”

20                 f.   SABRI instructed ZANGAKANI to advise the “operator

21    [to] take the messages and then give our cell numbers to them, also

22    from now on our suppliers will send original docs to this mailing

23    address pls introduce someone at your office who’ll be in contact

24    with us for these sorts of jobs then I’ll explain him/her what to do

25    when receive the docs.”      SABRI provided the same address used by the

26

27

28           Etisalat is an Emirates Telecommunication Group Company which
              13
      operates in 15 countries across Asia, the Middle East, and Africa.
                                        20
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 21 of 31 Page ID #:21



1     ROSCO ENTITIES in the U.A.E. and that was listed by EXPROM in

2     invoices seized pursuant to the Federal Search Warrants. 14

3                g.    Also on June 24, 2014, ZANGAKANI received an email

4     from an employee of SPEC, the Iranian oil company, telling ZANGAKANI

5     that the name of the “new company” was “Exprom trading FZE.”            After

6     ZANGAKANI asked for information regarding the activity of EXPROM, the

7     SPEC employee responded, “General trading, same as compressor tec.”

8          K.    Defendants Secretly Sell $1,000,000 worth of Iranian Oil
                 Equipment to South Korea in a Transaction Processed by a
9                U.S. Bank

10         53.   Starting in 2015, ZANGAKANI, SABRI, and ABTAHI began

11    discussing a plan to sell air fin coolers - which can be used in the

12    petrochemical industry to transfer heat from liquid or gas into

13    ambient air - to a South Korean company (“ENERGY COMPANY 1”), on

14    behalf of the Iranian company Babak Copper Co. (“BABAK COPPER”) 15 and

15    FATEH SANAT, the same Iranian petrochemical company mentioned above.

16    The transaction was conducted in U.S. dollars and processed by JP

17    Morgan Chase bank in New York.

18         54.   After a series of email exchanges among SABRI, ZANGAKANI,

19    EMPLOYEE N, ABTAHI, and ENERGY COMPANY 1 employees regarding which

20    company would be used for the sale, the deal ultimately culminated in

21    March of 2017 when ENERGY COMPANY 1 wired $1,000,000 to a front

22    company selected by the conspirators.        According to invoices, emails,

23
           14 On June 21, 2016, EXPROM sent one wire transfer of
24    approximately $8,892 to a U.S.-based business in La Porte, Texas that
      specialized in turbine repairs and sales. The items were billed and
25    shipped to COMPRESSOR TECH at a known ROSCO address that SABRI
      indicated COMPRESSOR TECH would use. The transaction was processed
26    through Bank of New York Mellon to Trustmark Bank.
           15 According to a website for the Middle East & Mineral Industry
27
      Development Holding Company, BABAK COPPER specializes in a wide range
28    of activities to include mineral processing and import and export of
      goods and equipment, among other activities.
                                         21
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 22 of 31 Page ID #:22



1     and wire transfer records, the $1,000,000 was used to purchase air

2     fin coolers from Iran-based BABAK COPPER and FATEH SANAT:

3                a.    In January of 2015, SABRI and ZANGAKANI began

4     discussing via email how to receive a $1,000,000 payment from ENERGY

5     COMPANY 1 (in connection with a project for BABAK COPPER, as

6     discussed further below), and they exchanged a variety of draft

7     “invoices” regarding the payment.       The invoices were changed several

8     times because, according to the emails, various companies that were

9     selected to receive the payment were being phased out of “existence.”

10               b.    In May 2016, for example, after initially selecting a

11    company that was supposed to receive the million-dollar payment from

12    ENERGY COMPANY 1, SABRI asked ZANGAKANI to create a new invoice for

13    the same payment under a different company’s letterhead.

14               c.    ZANGAKANI responded by providing SABRI with an invoice

15    listing ENERGY COMPANY 1 as the “buyer” and a U.A.E. company - Prime

16    Elite FZE (“PRIME ELITE”) - as the beneficiary.          But the invoice

17    provided by ZANGAKANI omitted key details about the transaction, such

18    as the dollar amount, the date, and the seller.          The following day,

19    SABRI responded to ZANGAKANI via email by filling in missing details

20    on the invoice to indicate that ENERGY COMPANY 1 would pay PRIME

21    ELITE a total of $1,000,000 USD.

22               d.    Despite selecting U.A.E.-based PRIME ELITE as the

23    company that would receive the ENERGY COMPANY 1 payment, emails show

24    that the true sellers of the equipment (and beneficiaries of the

25    transaction) were two companies based in Iran:          FATEH SANAT and BABAK

26    COPPER.

27                     i.    For example, in October 2016, an ENERGY COMPANY 1

28    representative emailed SABRI about “bank information for ‘Fateh

                                             22
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 23 of 31 Page ID #:23



1     Sanat,’ CCWS maker of BABAK COPPER project.”         The ENERGY COMPANY 1

2     representative told SABRI that the bank information was incorrect and

3     had been rejected, and asked SABRI to check the bank information for

4     PRIME ELITE again.

5                      ii.   In response, SABRI wrote that COMPRESSOR TECH had

6     a current outstanding balance of $2,230,000 with ENERGY COMPANY 1.

7     SABRI asked that COMPRESSOR TECH’s outstanding balance be reduced by

8     $1,000,000 to cover the payment owed by ENERGY COMPANY 1.

9                      iii. As an alternative, SABRI wrote that “[w]e have

10    another account in Hong Kong in USD currency, which you can transfer

11    the amount in USD currency,” but “under the condition that [you] do

12    not mention any name of Iran or compressor tech trading; otherwise

13    both party will face problem [sic] and we cannot receive the amount.”

14               e.    SABRI’s efforts to deduct the million-dollar payment

15    for FATEH SANAT and BABAK COPPER from COMPRESSOR TECH’s account

16    balance were apparently unsuccessful, as the conspirators continued

17    to attempt to find yet another company that could receive the U.S.-

18    dollar denominated funds from ENERGY COMPANY 1:

19                     i.    On December 10, 2016, SABRI sent EMPLOYEE K,

20    CHUPRA, ZANGAKANI, and EMPLOYEE N an email titled “RE: GLOBAL USD ---

21    CCWS --- Babak Copper Project”       attaching a vendor information

22    account form for ENERGY COMPANY 1 and an invoice regarding the sale

23    of air fin coolers to ENERGY COMPANY 1 for $1,000,000, dated December

24    7, 2016.   The listed seller was Global Elite Industrial Plant

25    Equipment and Spare Parts Trading LLC (“GLOBAL INDUSTRIAL”). 16

26

27
           16GLOBAL INDUSTRIAL is purportedly a U.A.E. business that
      specializes in construction equipment and machinery, but its website
28    is nearly an exact replica of the website for a Hong Kong company
                                             (footnote cont’d on next page)
                                        23
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 24 of 31 Page ID #:24



1                       ii.   The forwarded discussion indicated that CHUPRA

2     previously provided SABRI with a U.S. dollar account number and that

3     CHUPRA had warned SABRI not to mention Iran when depositing the

4     funds.     CHUPRA also asked SABRI to double check the account number

5     for each transaction to make sure the account would not be blocked.

6                       iii. Shortly thereafter, SABRI asked ZANGAKANI and a

7     COMPRESSOR TECH employee to update the Excel file (vendor account

8     form) because the account number in the invoice did not match the

9     account number in the Excel file.

10                f.    Eventually, after the conspirators exchanged a series

11    of emails indicating that PRIME ELITE might assign its interest in

12    the million-dollar payment to GLOBAL INDUSTRIAL, SABRI emailed

13    EMPLOYEE N on February 14, 2017 with an “invoice draft with the total

14    amount of USD 1,000,000” and asked EMPLOYEE N for “related bank

15    account details in USD currency from Prime Elite FZE as soon as

16    possible.”    SABRI asked that the invoice be prepared on PRIME ELITE

17    letterhead with a signature and stamp.        EMPLOYEE N replied, “I[’]m

18    preparing, I will send now.”

19                g.    On March 9, 2017, ENERGY COMPANY 1 sent $1,000,000 USD

20    to “PRIME ELITE FZE FATEH SANAT” at the National Bank of Fujairah in

21    the U.A.E.    The transaction was processed through a U.S.

22    correspondent account held at JP Morgan Chase Bank N.A. in New York.

23         L.     The Conspirators Used U.S. Dollars to Buy Heavy Machinery
                  from ENERGY COMPANY 1 on Behalf of Iran
24
           55.    SABRI, ZANGAKANI, EMPLOYEE N, and CHUPRA agreed to send
25
      millions of dollars to ENERGY COMPANY 1, in part to acquire four
26

27

28    founded by ZANGAKANI called Globalelite Trading a/k/a Global Elite
      Inc (“GLOBAL ELITE”).
                                        24
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 25 of 31 Page ID #:25



1     integrally geared compressors – which can be used in the petroleum,

2     chemical, and gas industries – on behalf of Iran-based BABAK COPPER.

3          56.    On May 9, 2016, ZANGAKANI received two emails from a

4     representative of COMPRESSOR TECH.        The emails requested the payments

5     of $750,000 and $62,743.20 to ENERGY COMPANY 1.

6          57.    On May 11 and May 12, 2016, EXPROM sent $62,743.20 and

7     $750,000 to ENERGY COMPANY 1. 17     The emails included attachments of

8     documents on COMPRESSOR TECH letterhead which authorized the

9     payments.    The transactions were conducted through Bank of America as

10    the intermediary bank.

11         58.    On November 26, 2016, SABRI informed an ENERGY COMPANY 1

12    representative that a payment of $1,230,000 had been made to ENERGY

13    COMPANY 1.    In the communication, SABRI reiterated and underlined the

14    following: “do not mention Iran name at all” (underline in original).

15    On December 5, 2016, SABRI also informed EMPLOYEE K and CHUPRA of

16    COMPRESSOR TECH’s finance department that the payment to ENERGY

17    COMPANY 1 needed to be in U.S. dollars.

18         59.    Also on December 5, SABRI asked ZANGAKANI to provide an

19    invoice in the amount of $1,000,000 USD with a matching letterhead,

20    as well as an account for the U.S.-dollar transaction.           CHUPRA

21    forwarded the email, which included SABRI's underlined instruction to

22    not mention Iran, to EMPLOYEE N and requested that EMPLOYEE N

23    complete the “attached form” requested by finance.          The attached form

24    was ENERGY COMPANY 1’s vendor account information form.           The

25    following day EMPLOYEE N sent CHUPRA the vendor request form with

26    PRIME ELITE FZE’s account information included.

27

28         17In May 2016, EXPROM sent approximately $2.4 million USD to
      ENERGY COMPANY 1.
                                        25
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 26 of 31 Page ID #:26



1          60.   On December 12, 2016, EMPLOYEE N emailed CHUPRA and stated,

2     “we got a message today [from] the [correspondent] bank that 570,000

3     USD is on hold and there are some inquiries from the bank they also

4     need an invoice for the related payment.”

5          61.   CHUPRA responded and provided an attachment.          The

6     attachment was a commercial invoice on ENERGY COMPANY 1 letterhead.

7     The invoice indicated COMPRESSOR TECH had initially purchased four

8     two-stage integrally geared compressors from ENERGY COMPANY 1 on

9     December 30, 2014 for $1,465,000 USD for a project titled “BABAK

10    COPPER.”   According to the invoice, the third payment 18 of $570,000

11    USD, 39% of the contract, was due.

12         M.    ZANGAKANI Used EXPROM to Wire Funds into the Central
                 District of California on Behalf of Iran
13
           62.   Defendants wired thousands of U.S. dollars into the Central
14
      District of California on behalf of Iran.         For example:
15
                 a.    In an email dated January 11, 2016, an employee of
16
      IRAN HOLDING COMPANY 1 emailed ZANGAKANI to ask him to transfer
17
      $66,766 to a Santa Monica, California-based company.           The purpose of
18
      the transfer was for “Purchasing Electronic Equipment.”
19
                 b.    On January 14, 2016, EXPROM sent $66,756 to the Santa
20
      Monica-based company with an account held at Wells Fargo Bank.            The
21
      reference information on the wire transfer details stated, “import of
22
      electronic equipment.”
23

24

25

26

27
           18The contract specified the following payment terms: 1st
28    Payment - $146,500 (10%), 2nd Payment - $660,000 (45%), 3rd Payment -
      $570,000 (39%), 4th Payment - $88,500 (6%)
                                        26
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 27 of 31 Page ID #:27



1          N.    The Defendants Execute $5,782,396 in U.S. Dollar
                 Transactions through another Front Company
2
           63.   On February 20, 2016, ZANGAKANI sent himself an email
3
      titled “company list.” The email included an attachment which
4
      appeared to be a “LIST OF ALL COMPANIES.” The spreadsheet listed
5
      multiple company names and included line item costs associated with
6
      companies. The line items were local partner, legal, rent, and owner.
7
      The second sheet of the document included a list of companies with a
8
      ROSCO employee listed next to the names of the companies.
9
           64.   Included on the list was CASTLE HILL INTERNATIONAL TRADING
10
      LLC (“CASTLE HILL”).
11
           65.   On October 25, 2011, AMIN emailed ZANGAKANI and requested
12
      “transfer equivalent of AED 90 min [sic].” AMIN provided a document
13
      in Farsi on letterhead for “P.I.T. Corporation PITCO” and stamped by
14
      SPEC. The document requested the transfer of 90,000,000 AED Dirhams
15
      to IODC at CIMB Bank, account number 14081282572528.
16
           66.   The following transactions were sent from CASTLE HILL at
17
      its account at Emirates NBD Bank to IODC purportedly for the purpose,
18
      “BUY ENGINEERING SERVICES”:
19
                 a.    October 31, 2011 - $782,500 USD
20
                 b.    November 2, 2011 - $2,150,000 USD
21
                 c.    November 3, 2011 - $1,525,000 USD
22
                 d.    November 8, 2011 - $1,324,896 USD
23
           67.   On January 17, 2012, ZANGAKANI received an email from a
24
      representative of Emirates NBD Bank which indicated an attempted
25
      payment on December 12, 2011, for $285,100 was considered “null and
26
      void” by Deutsche Bank, New York, due to “IRAN PROGRAM.”
27

28

                                             27
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 28 of 31 Page ID #:28



1                             MONEY LAUNDERING VIOLATIONS

2          68.   18 U.S.C. § 1956(h) criminalizes conspiring to violate the

3     provisions of 18 U.S.C. § 1956.

4          69.   18 U.S.C. § 1956(a)(1)(A-B) criminalizes conducting a

5     financial transaction involving the proceeds of specified unlawful

6     activity with the intent to promote the carrying on of specified

7     unlawful activity or to conceal or disguise the nature, the location,

8     the source, the ownership, or the control of the proceeds of

9     specified unlawful activity.

10         70.   18 U.S.C. § 1956(a)(2)(A) criminalizes transporting,

11    transmitting, and transferring, and attempting to transport,

12    transmit, and transfer a monetary instrument or funds to a place in

13    the United States from or through a place outside the United States,

14    or from a place in the United States to or through a place outside

15    the United States, with the intent to promote the carrying on of

16    specified unlawful activity.

17         71.   Pursuant to 18 U.S.C. § 1956(c)(7), the term “specified

18    unlawful activity,” includes violations of 18 U.S.C. § 1343 (relating

19    to wire fraud) and 18 U.S.C. § 1344 (relating to bank fraud).

20         72.   As noted above, section 560.203 of the ITSR states that

21    “any transaction on or after the effective date [meaning 1979] that

22    evades or avoids, has the purpose of evading or avoiding, causes a

23    violation of, or attempts to violate any of the prohibitions set

24    forth in [the ISTR] is prohibited,” and that “[a]ny conspiracy formed

25    to violate any of the prohibitions set forth in this part is

26    prohibited.”

27

28

                                             28
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 29 of 31 Page ID #:29



1                a.    This constitutes wire fraud, as the false transactions

2     occur via wire, and are done in part to defraud the U.S. Treasury

3     department, which has forbidden such transactions.

4                b.    This also constitutes wire fraud and bank fraud, as

5     the false transactions occur via wire, and are done in part to

6     defraud U.S. financial institutions, which are barred from conducting

7     such transactions, and could face civil and criminal penalties for

8     not detecting these transactions.

9                c.    But for such schemes to defraud U.S. correspondent

10    banks, Iranian financial institutions would not be able to engage in

11    U.S. dollar transactions.

12         73.   Pursuant to 18 U.S.C. § 1956(c)(7), the term “specified

13    unlawful activity,” includes violations of IEEPA (including

14    violations of any license, order, regulation, or prohibition issued

15    under IEEPA) and the ITSR.

16         74.   Pursuant to 18 U.S.C. § 1956(b), whoever conducts or

17    attempts to conduct a transaction described in §§ 1956 (a)(1) or

18    (a)(3), or a transportation, transmission, or transfer described in §

19    1956(a)(2), is liable to the United States for a civil penalty of not

20    more than the greater of the value of the property, funds, or

21    monetary instruments involved in the transaction or $10,000.

22    //

23    //
24

25

26

27

28

                                             29
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 30 of 31 Page ID #:30



1                  COUNT ONE – MONEY LAUNDERING MONETARY PENALTIES

2                   (Against All Defendants; 18 U.S.C. § 1956(b))

3          75.   The United States incorporates by reference the allegations

4     set forth in Paragraphs 1 to 74 above as if fully set forth herein.

5          76.   Defendants transmitted and transferred at least

6     $157,333,367 through the ROSCO ENTITIES and other companies described

7     above which promoted IEEPA-violative transactions.

8          77.   Defendants transmitted and transferred at least

9     $157,333,367 involving prohibited correspondent banking transactions,

10    which promoted and concealed violations of 18 U.S.C. § 1343 (relating

11    to wire fraud), and 18 U.S.C. § 1344 (relating to bank fraud).

12         78.   Defendants acted individually and together to transmit and

13    transfer funds to a place inside the United States from or through a

14    place outside the United States, and to a place outside the United

15    States from or through a place inside the United States, with the

16    intent to promote the carrying on of violations of IEEPA, 18 U.S.C.

17    § 1343 (relating to wire fraud), and 18 U.S.C. § 1344 (relating to

18    bank fraud), in violation of 18 U.S.C. § 1956(a)(2)(A)).

19         79.   Defendants acted individually and together to transmit and

20    transfer funds involving the proceeds of violations of IEEPA, 18

21    U.S.C. § 1343 (relating to wire fraud), and 18 U.S.C. § 1344

22    (relating to bank fraud), in violation of 18 U.S.C. § 1956(a)(2)(A))

23    with the intent to promote the carrying on of the same, and to

24    conceal or disguise the nature, the location, the source, the

25    ownership, or the control of the proceeds of violations of IEEPA, 18

26    U.S.C. § 1343 (relating to wire fraud), and 18 U.S.C. § 1344

27    (relating to bank fraud), in violation of 18 U.S.C. § 1956(a)(2)(A)).

28

                                             30
     Case 2:21-cv-02438-CAS-SK Document 1 Filed 03/19/21 Page 31 of 31 Page ID #:31



1          80.   Defendants and others, known and unknown, conspired

2     together to commit violations of 18 U.S.C. §§ 1956(a)(2)(A), in

3     violation of 18 U.S.C. § 1956(h).

4          81.   Accordingly, the Court should impose monetary penalties

5     against the Defendants for the value of the funds and monetary

6     instruments involved in the transactions, in an amount to be

7     determined at trial.

8                                       CONCLUSION

9          WHEREFORE, plaintiff United States of America prays that a

10    monetary penalty be entered against the Defendants in favor of the

11    United States, on a joint and several basis, in the amount of the

12    funds and monetary instruments involved in the transactions described

13    above to be determined at trial; and for such other and further

14    relief as this Court may deem just and proper, together with the

15    costs and disbursements of this action.

16

17     Dated: March 19, 2021               TRACY L. WILKISON
                                           Acting United States Attorney
18                                         CHRISTOPHER D. GRIGG
                                           Assistant United States Attorney
19                                         Chief, National Security Division
                                           STEVEN R. WELK
20                                         Assistant United States Attorney
                                           Chief, Asset Forfeiture Section
21                                         WILLIAM M. ROLLINS
                                           Assistant United States Attorney
22                                         Terrorism and Export Crimes Section

23                                            /s/ Dan G. Boyle
                                           DAN G. BOYLE
24                                         Assistant United States Attorney

25                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
26

27

28

                                             31
